Citation Nr: 0923402	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-37 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.   Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1969.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Wichita, Kansas which denied service connection for PTSD 
and schizophrenia as well as TDIU.  

The Board requested an opinion from an Independent Medical 
Expert (IME) in January 2009.  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901 (2008).  The Board received the 
IME's response in March 2009.  

Matter not on appeal

In the July 2005 rating decision, a non-service-connected 
pension was granted.
The Veteran has not challenged the effective date assigned.


FINDINGS OF FACT

1.  The most probative medical evidence indicates that the 
Veteran does not have schizophrenia or PTSD.

2.  The Veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 C.F.R. § 4.16 (2008); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for PTSD and for 
schizophrenia.  He also seeks a total disability rating due 
to unemployability based on service-connected disabilities 
(TDIU).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in January 
2005, including a request for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  A March 2005 VCAA letter 
notified the Veteran of the evidentiary requirements for 
TDIU.  The January 2005 and March 2005 letters were sent to 
the Veteran prior to the RO's July 2005 decision.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  The letters 
further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis supplied as in original] 

The VCAA letters also instructed the Veteran to send any 
evidence pertinent to his claims that he had in his 
possession.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the January 2005 and March 2005 VCAA letters.  The Veteran 
was also provided complete VCAA notice including specific 
notice of the Dingess decision in a letter dated in July 
2006, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the July 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board further notes that the Veteran's attorney has not 
alleged that the Veteran has received inadequate VCAA notice.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the VA has obtained 
the Veteran's service treatment records, his VA treatment 
records, his private treatment records, and his Social 
Security Administration disability records.  In September 
2006 he was provided a VA psychological examination.  In 
March 2009 the Board obtained an independent medical expert 
(IME) opinion.  A copy of the IME opinion was sent to the 
Veteran and his attorney allowing 60 days for response.  No 
response was received.     

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007). His attorney has presented argument on 
his behalf.  He did not exercise the option of a personal 
hearing in his December 2006 substantive appeal (attorney's 
statement in lieu of VA Form 9).
 
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for schizophrenia.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.   See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability. Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Personality disorders

Personality disorders are not considered to be disabilities 
for the purposes of service connection.  See 38 C.F.R. 
§§ 3.303 (c), 4.9, 4.127 (2008); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.  A 
Veteran cannot be compensated for a personality disorder, 
which is considered to be a congenital or developmental 
abnormality.

Factual background

The Veteran was psychiatrically hospitalized in service when, 
according to him, he received orders to go to Vietnam and he 
developed a fear of dying there.  In November 1969, a 
military psychiatrist, Dr. R.T.J., diagnosed the Veteran with 
chronic paranoid personality, recommended him for 
administrative separation, and after a period of psychiatric 
hospitalization he was discharged.  Dr. R.T.J. opined that, 
if the Veteran was retained in the service, his present 
problem could become worse and develop into a ratable major 
psychiatric illness.  

There is no pertinent medical evidence for three decades 
thereafter.

The record indicates that the Veteran has been treated by a 
VA psychiatrist, Dr. S.B., since December 2002.  In February 
2003 Dr. S.B. diagnosed the Veteran with schizophrenia and 
"some PTSD."  In his initial DSM-IV analysis in April 2003, 
Dr. S.B.'s Axis I diagnosis was: (1) rule out a thought 
disorder; (2) cocaine dependence; (3) alcohol dependence; and 
(4) rule out organic brain syndrome, 
amnesic type.  For Axis II, he diagnosed personality 
disorder, not otherwise specified.  In September 2003 and 
February 2004 he diagnosed paranoid type schizophrenia.  In a 
February 2005 treatment summary, in Axis I, Dr. S.B. 
diagnosed the Veteran with paranoid type schizophrenia and 
PTSD from service stressors.  

In a September 2006 report of a compensation and pension 
psychiatric examination a VA psychologist, Dr. R.N., Ph.D., 
after discussing his findings with the Veteran's treating 
psychiatrist, Dr. S.B., diagnosed the Veteran in Axis I with 
adjustment disorder with both anxiety and depression, and in 
Axis II paranoid personality disorder.  He noted that the 
Veteran had chronic dysfunctional personality functioning.  
He opined that he did not believe the Veteran met the 
criteria for schizophrenia, but that he may demonstrate 
disorganized behavior when he feels especially threatened, as 
he did when he was to be deployed to Vietnam, as a way of 
avoiding the threat.  Noting the Veteran's reports of abuse 
as a child and a chaotic childhood, Dr. R.N. also opined that 
his paranoid personality disorder was caused by his early 
childhood experiences and that it predated his military 
service.  

The Board sought the assistance of an IME. The IME, Dr. 
R.C.B., of George Washington University, in a March 2009 
medical report, opined that the Veteran did not meet the 
criteria for a diagnosis of schizophrenia because it, as a 
major psychiatric disorder, is manifested by repeated 
episodes of psychosis by symptoms such as auditory or visual 
hallucinations, and disorganized thoughts and behaviors; and 
because untreated it is progressive in nature and typically 
requires hospitalizations during acute exacerbations.  He 
noted the Veteran's history of paranoid personality disorder 
since his discharge from service in 1969, the fact that he 
only had one psychiatric hospitalization at the time of his 
discharge, and the fact that he was not diagnosed with 
schizophrenia, and did not start taking antipsychotic 
medication, until 2002, over 30 years after his discharge.  
In his opinion, the Veteran's significant history of 
substance abuse could be viewed as the more likely 
explanation for his current mental health condition.  He also 
stated that he found nothing in the record to support the 
idea that the Veteran's pre-existing personality disorder 
underwent a permanent increase in its severity beyond its 
natural progression as a result of his active service.  He 
further noted that personality disorders do not necessarily 
mature into major psychiatric illnesses.  Based on his review 
of the Veteran's history, since he did not require any 
additional psychiatric hospitalization in the interval of 30 
years from his first diagnosis of paranoid personality 
disorder, a diagnosis of schizophrenia was very unlikely.    



Analysis

With regard to Hickson element (1), current disability, as 
explained below, although the Veteran was diagnosed with 
schizophrenia by Dr. S.B. at times and at other times not, 
the more recent and most probative medical evidence of record 
indicates that the Veteran does not have schizophrenia, but 
instead has a diagnosis of paranoid personality disorder.
  
In a June 2007 statement, the Veteran's attorney contended 
that the RO should not have discounted the treatment reports 
of his treating VA psychiatrist, Dr. S.B., in favor of the VA 
C&P examination report by Dr. R.N [this argument was 
proffered before the Board obtained an IME opinion from Dr. 
R.C.B, which also discounted schizophrenia as a diagnosis].

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has considered Dr. S.B.'s diagnosis of 
schizophrenia.  Both the United States Court of Appeals for 
the Federal Circuit and the Court have specifically rejected 
the "treating physician rule".  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 
467 (1993).  Instead, in offering guidance on the assessment 
of the probative value of medical opinion evidence, the Court 
has instructed that such assessment should be based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in 

analyzing the data, and the medical opinion that the 
physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005). 

The Board considers the diagnoses and opinions of the Dr. 
R.N. and the IME, Dr. R.C.B., to be the more probative. The 
Board notes that Dr. S.B. did not have the benefit of 
reviewing the Veteran's claims file and his service treatment 
records.  Both Dr. R.N. and Dr. R.C.B. based their diagnoses 
and opinions on a through review and analysis of the 
Veteran's documented psychiatric history.  Both were in 
agreement that the criteria for a diagnosis of schizophrenia 
were not met.  
In particular, the IME opinion of Dr. R.C.B. [who has a J.D. 
degree in addition to an M.D. degree] was extraordinarily 
well written, tracing the Veteran's entire medical history 
and explaining why the Veteran's presentation was not 
consistent with schizophrenia but rather was due to his long-
standing history of substance abuse.   

In addition, the schizophrenia diagnoses rendered by Dr. S.B. 
is undercut somewhat by other diagnoses he also rendered at 
various times, to include personality disorder and PTSD.   

In short, the Board places greater weight of probative value 
on the medical evidence which supports the conclusion that 
the Veteran has a personality disorder [which has been 
consistently diagnosed starting in 1969, including by Dr. 
S.B.] rather than schizophrenia.  

Although the Veteran and his attorney assert that he does 
have schizophrenia, the record does not establish that either 
of them has the medical training necessary to offer competent 
opinions on matters of medical diagnosis or etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).

In the absence of the claimed disability, service connection 
may not be granted. 
See Degmetich v. Brown, 104F.3d 1328 (Fed. Cir. 1997); Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].

Thus, Hickson element (1) is not satisfied.  The claim fails 
on that basis.  

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for schizophrenia is 
not warranted.  The benefit sought on appeal is denied.

2.  Entitlement to service connection for PTSD.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines the Veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required.  
If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a stressor is defined as an event where 
the person has been exposed to a traumatic event in which 
both of the following were present:

(1)  the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;

(2)  the person's response involved intense fear, 
helplessness, or horror.

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors; and 
(3) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f) (2008).

With regard to element (1), there is conflicting medical 
evidence concerning the existence of PTSD.

In February 2003 Dr. S.B. diagnosed the Veteran as having 
"some PTSD."  In a February 2005 treatment summary, Dr. 
S.B. diagnosed the Veteran with "PTSD from service 
stressors."  As was discussed above, these PTSD assessments 
were   
Interspersed with a number of other psychiatric diagnoses.  

There is no other competent medical evidence which diagnoses 
PTSD.  Rather, there is powerful medical evidence against the 
claim.   

Specifically, the results of a VA PTSD screening done in 
March 2006 were negative.  The Veteran reported experiencing 
none of the primary PTSD symptoms in the previous month.  He 
denied ever having had any experience that was so 
frightening, horrible, or upsetting that, in the previous 
month, he had had any nightmares about it or thought about it 
when he did not want to. 

In a September 2006 C&P report of psychiatric examination a 
VA psychologist, R.N., Ph.D., noted the above referenced 
March 2006 negative PTSD screening in his discussion.  He 
opined that he did not believe that the Veteran met the 
criteria for PTSD because he lacked a stressor. 

In his March 2009 review of the record, the IME, Dr. R.C.B., 
J.D., M.D., of George Washington University, opined that the 
Veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD.  He explained that six different criteria were needed 
for a diagnosis of PTSD.  The first and primary criterion had 
two requirements [as noted above]: (1) that  the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2)  the person's response involved intense fear, 
helplessness, or horror.  He concluded that he found nothing 
in the record that would confirm that the Veteran was exposed 
to a stressor of sufficient magnitude to warrant the 
diagnosis of PTSD, and scant attention had been paid to the 
remaining five criteria.
 
The Board again acknowledges the June 2007 contentions of the 
Veteran's attorney more weight should be given to the 
treating psychiatrist's diagnosis of PTSD.  
The Board has weighed Dr. S.B.'s conflicting medical 
diagnoses (as noted above, Dr. S.B has proffered several 
different diagnoses, PTSD among them) in the light of all of 
the evidence of record.  The Board finds the September 2006 
medical diagnosis and opinion by the VA examiner, Dr. R.N., 
and the March 2009 diagnostic opinion by the independent 
medical expert, Dr. R.C.B.,  to be the more probative.  Both 
the VA examiner and the independent medical expert had 
reviewed the claims file and the Veteran's service treatment 
records.  The September 2006 VA examiner's report included a 
comprehensive discussion of the Veteran's social and medical 
history, including noting the March 2006 negative PTSD 
screen.  The examiner cited factors from the Veteran's 
medical history contained in the record to support his 
diagnosis.  

The IME provided a complete rationale for his diagnostic 
opinion and why, in his opinion, the Veteran did not report a 
stressor event, or manifest symptoms, that met DSM-IV 
criteria.

On the other hand, Dr. S.B.'s treatment reports do not 
contain a comprehensive discussion of the Veteran's social 
and medical history as it related to PTSD.  As indicated 
above, PTSD was only one of several diagnosed made at various 
times by Dr. S.B.        

Accordingly, the Board places relatively little probative 
value on Dr. S.B.'s diagnosis of PTSD.  The Board places 
greater probative value on the September 2006 C&P examination 
report and the opinion of Dr. R.C.B., the IME. 

As has been discussed above, to the extent that the Veteran 
and his attorney contend that he has PTSD, their opinions as 
lay persons are entitled to no weight of probative value.  
See Espiritu, supra.

Therefore, evidence against the claim as to element (1) 
preponderates.  The claim fails on that basis.

Although element (1) is dispositive of the claim, since the 
medical opinions against the claim are to some degree 
premised on a lack of stressor sufficient to cause PTSD, the 
Board will briefly touch upon that matter.

There is no evidence that the Veteran served in combat.  
Indeed, he was separated from service after reacting to 
orders sending him to Vietnam  He never served in Vietnam.  

The Veteran has made various vague statements concerning 
alleged PTSD stressors.  As is noted in the claims folder, 
these statements are incapable of corroboration.  
In particular, the Veteran contends that he has PTSD due to 
having almost shot and killed his training instructor after 
he was yelled at; that he had a friend who was murdered and 
he was with him when he died; that he had another friend who 
was killed in a car accident; and, after he received orders 
to go to Vietnam, due to the fear of fighting and dying 
there, he suffered a mental breakdown. 

In short, verified stressors have not been demonstrated.
 
Conclusion

For reasons and based expressed above, the Board concludes 
that a preponderance of the evidence is against the  claim of 
entitlement to service connection for PTSD.
The benefit sought on appeal is accordingly denied.

3.   Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  

Analysis

The Veteran does not have any service-connected disabilities.  
Without any service-connected disabilities, an award of TDIU 
is not possible as a matter of law.  The claim must be denied 
on that basis.   See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
[where the law and not the evidence is dispositive, the claim 
must be denied because of a lack of entitlement under the 
law].  

The Board adds that the RO, by its July 2005 decision, 
acknowledged the Veteran's unemployability by granting a 
pension due to non-service-connected disabilities.


Additional comment

The Board's decision hinges, on large measure, on medical 
evidence which indicates that the Veteran has a personality 
disorder rather than an acquired psychiatric disability.  
Both Dr. R.N. and Dr. R.C.B. agreed that the Veteran has a 
diagnosis of paranoid personality disorder of long standing 
history.  

The Court has recently held that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
See Clemons v. Shinseki, No. 07-0558 (Feb. 17, 2009).  In 
this case, however, the Veteran through his attorney has 
specifically argued that he has schizophrenia and/or PTSD.  
There in no suggestion that the Veteran is contending that he 
should be granted service connection for personality 
disorder.  [As has been discussed above, service connection 
ordinarily may not be granted for personality disorders.  See 
Winn.]  

Moreover, in a January 2004 decision, the RO a claim of 
service connection for paranoid personality disorder.  The 
Veteran did not contest that decision, but almost immediately 
in February 2004 filed his claim of entitlement to service 
connection for schizophrenia.  

In short, based on this history the Board finds that Clemons 
is inapplicable..      





	(CONTINUED ON NEXT PAGE)


  



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for schizophrenia is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


